                              Case 17-05005-gs        Doc 44       Entered 05/06/19 09:13:54   Page 1 of 2



                          1    Jeffrey L. Hartman, Esq., #1607
                               HARTMAN & HARTMAN
                          2    510 West Plumb Lane, Suite B
                               Reno, Nevada 89509
                          3    Telephone: (775) 324-2800
                               Telecopier: (775) 324-1818
                          4    notices@bankruptcyreno.com
                          5    Attorney for Jeri Coppa-Knudson, Trustee
                          6
                          7                           UNITED STATES BANKRUPTCY COURT
                          8                                        DISTRICT OF NEVADA
                          9    IN RE:                                         CASE NO.    BK-N-14-50333-BTB
                        10     ANTHONY THOMAS and                             CASE NO.      BK-N-14-50331-BTB
                               WENDI THOMAS,                                  (Jointly Administered)
                        11
                               AT EMERALD, LLC,                               CHAPTER     7
                        12
                                               Debtors.
                        13                                                /
                        14     JERI COPPA-KNUDSON, TRUSTEE,                   ADV. PROC. NO. 17-05005-BTB
                        15                            Plaintiff,
                                                                              CERTIFICATE OF SERVICE
                        16     vs.
                        17     KENNETH CONETTO, ESTATE OF
                               ERIC KITCHEN, KIMBERLY KLOTZ,                  (No Hearing Required)
                        18     WAYNE CATLETT and SHERIFF OF
                               SANTA CLARA COUNTY,
                        19
                                                      Defendants.
                        20                                                /
                        21              I certify that I am an employee of Hartman & Hartman, and that on May 6, 2019, I
                        22 caused to be served the following document(s):
                        23                     STIPULATION TO DECLARATORY DETERMINATION
                        24              I caused to be served the above-named document(s) as indicated below:
                        25              U a. Via ECF, to
                        26                     LOUIS M. BUBALA, III
                                               lbubala@kcnvlaw.com, mmarsh@kcnvlaw.com;cbrimm@kcnvlaw.com
                        27
                                               JERI COPPA-KNUDSON
                        28                     renobktrustee@gmail.com, jcoppaknudson@ecf.axosfs.com
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                              Case 17-05005-gs   Doc 44    Entered 05/06/19 09:13:54    Page 2 of 2



                          1               JEFFREY L HARTMAN
                                          notices@bankruptcyreno.com, abg@bankruptcyreno.com
                          2
                                          PHILLIP K. WANG
                          3               phillip.wang@rimonlaw.com, tad.prizant@rimonlaw.com
                          4         U b. Via direct email to
                          5               Dawna Cilluffo @ Dawna@dclawcorp.com
                          6         Dated: May 6, 2019.
                          7                                          /S/ Angie Gerbig
                                                                     Angie Gerbig
                          8
                          9
                        10
                        11
                        12
                        13
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
                                                                      2
